United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Warminster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0170
Issued: August 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 30, 2017 appellant, through counsel, filed a timely appeal from a May 4, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days elapsed from the last merit decision, dated February 2, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 20, 2003 appellant, then a 39-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 19, 2003 she injured her right knee while in the
performance of duty. She reported feeling a twinge and cramping in her right knee, as well as a
burning sensation. OWCP accepted appellant’s claim for right knee strain and right knee medial
meniscus tear. It also authorized right knee arthroscopic surgery, which she underwent on
March 25, 2004.3 OWCP paid appellant wage-loss compensation for temporary total disability for
the period March 25 through May 3, 2004. Appellant resumed her regular, full-time letter carrier
duties effective May 4, 2004. Between July 2004 and February 2011 there was minimal activity
with respect to her claim.
On October 15, 2014 appellant, through counsel, filed a claim for a schedule award (Form
CA-7). In support of the claim, counsel submitted a July 22, 2014 narrative report from Dr. David
Weiss, an osteopath Board-certified in clinical orthopedic surgery, who provided an impairment
rating of the right lower extremity under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).4 Dr. Weiss diagnosed posttraumatic internal derangement to the right knee with a medial meniscus tear, chronic posttraumatic patellofemoral pain syndrome of the right knee, post-traumatic osteoarthritis of the right
knee, status post arthroscopic surgery with a history of partial medial meniscectomy in 2004, and
recurrent injury to the right knee on May 20, 2013, with a lateral meniscus tear.5 He concluded
that appellant reached maximum medical improvement (MMI) on July 22, 2014, and calculated
that her right lower extremity permanent impairment was 13 percent based on a diagnosis of right
knee medial and lateral meniscal tears.
OWCP referred Dr. Weiss’ report to a district medical adviser (DMA) in order to determine
whether he appropriately applied the A.M.A., Guides in calculating appellant’s percentage of
permanent impairment.
In a November 18, 2014 report, the DMA noted that Dr. Weiss rated appellant for a medial
meniscal injury as well as a nonwork-related lateral meniscal injury. He noted that her claim was
accepted for a medial meniscectomy and that she was status post meniscal repair. For this accepted
condition, the DMA found that a final lower extremity impairment was three percent. He also
provided a separate rating for the combined work-related medial meniscal injury and nonworkrelated lateral meniscal injury, finding that the impairment rating for this injury was 12 percent.
The DMA noted that he did not have the magnetic resonance imaging (MRI) scan report for the
3

Dr. Anthony J. Balsamo, a Board-certified orthopedic surgeon, performed a partial medial meniscectomy.

4

A.M.A., Guides (6th ed. 2009).

5
Dr. Weiss reported that appellant sustained another work-related injury on May 18, 2013 when she “hit a ditch”
and developed pain in her right knee.

2

latter injury, and that, if OWCP were to accept the rating for the latter injury, he recommended
that OWCP obtain a copy of the MRI scan performed on June 3, 2013 in order to confirm its
findings. He noted that the date of MMI was July 22, 2014, and further noted that appellant’s right
knee condition had stabilized at that time.
By decision dated April 16, 2015, OWCP found that appellant had three percent permanent
impairment of the right lower extremity. It relied upon the DMA’s calculations of her percentage
of impairment, noting that it had only accepted a torn medial meniscus in her claim, and not a
nonwork-related lateral meniscus injury. OWCP found that the DMA’s impairment rating, taking
into account the accepted condition only, was the correct calculation for schedule award purposes.
On April 22, 2015 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative. The hearing was held on November 19, 2015. At the hearing, counsel
argued that the medical evidence demonstrated a progression of the accepted meniscus tear into
an accelerated osteoarthritis, as well as a potential contribution to a lateral meniscus tear. He
argued that OWCP should accept additional conditions under appellant’s claim due to the
progression of her disease. Counsel alleged that there was sufficient medical evidence on file in
order to support the acceptance of additional conditions on her claim. The hearing representative
held the record open for 30 days for the submission of additional evidence.
By decision dated February 2, 2016, the hearing representative affirmed OWCP’s April 16,
2015 decision. She found that appellant had not yet provided a medical report sufficiently
explaining the basis for a higher impairment rating than three percent based on her accepted injury.
The hearing representative noted that, at the hearing, counsel argued that appellant’s lateral
meniscus condition should be considered consequential to her accepted right medial meniscus
injury. She further found that the medical evidence of record was insufficient to support
acceptance of a right knee lateral meniscus injury causally related to appellant’s December 19,
2003 employment injury.
On February 2, 2017 appellant, through counsel, requested reconsideration of OWCP’s
February 2, 2016 decision. With the request for reconsideration, counsel argued that OWCP
should have further developed the evidence with regard to causation between her accepted right
medial meniscus injury and her lateral meniscus injury. He noted that the DMA had not addressed
causation in his report, but rather simply noted that the lateral meniscus injury was not presently
accepted.
By decision dated May 4, 2017, OWCP declined appellant’s request for reconsideration
without reviewing the merits of her claim. It found that counsel had not established that OWCP
erroneously applied or interpreted a specific point of law nor did he advance a relevant legal
argument not previously considered by OWCP. As no medical evidence was received in support
of the reconsideration request it determined that counsel’s disagreement of the impairment rating
previously awarded did not suffice as relevant or material evidence on which to grant the
reconsideration request.

3

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.8
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.9 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
OWCP issued a decision dated April 16, 2015 finding that appellant was entitled to a
schedule award for three percent permanent impairment of her right lower extremity, based on the
accepted injury of a right knee medial meniscus tear. A hearing representative upheld this decision
on February 2, 2016, finding that appellant had not submitted sufficient medical evidence to accept
the condition of a lateral meniscus tear consequential to her accepted injury. On February 2, 2017
appellant, through counsel, requested reconsideration of OWCP’s February 2, 2016 decision. As
noted above, the Board does not have jurisdiction over the merits of the schedule award claim.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, or advance a new and relevant legal argument not previously considered. While counsel
argued in the February 2, 2017 request for reconsideration that OWCP should accept or further
develop the issue of whether her lateral medial meniscus tear was a consequential injury to her
accepted right knee medial meniscus tear, this argument had previously been considered in the
hearing representative’s February 2, 2016 decision. As such, appellant is not entitled to a review

6
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
9

20 C.F.R. § 10.606(b)(3).

10

Id. at § 10.608(a), (b).

4

of the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(3).
The underlying issue is whether appellant has greater than three percent permanent
impairment of the right lower extremity. On reconsideration, counsel did not submit additional
medical evidence demonstrating a greater impairment due to her accepted right knee medial
meniscus tear. He also did not submit any additional medical evidence that would warrant further
merit review with respect to appellant’s claimed right lateral meniscal injury. As such, appellant
is not entitled to a review of the merits of her claim based on the third requirement under section
10.606(b)(3).
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 28, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

